NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued January 29, 2020
                               Decided February 14, 2020

                                          Before

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge


Nos. 17‐1034, 17‐1035 & 17‐1426

JUAN VELEZ, JUAN DEJESUS                        Appeals from the United States District
& JOSHUA VIDAL,                                 Court for the Northern District
     Petitioners‐Appellants,                    of Illinois, Eastern Division.



       v.                                       Nos. 16 C 6441, 16 C 6442 & 16 C 5104

UNITED STATES OF AMERICA,                       Amy J. St. Eve,
     Respondent‐Appellee.                       Judge.

                                        ORDER

       In 2010 Joshua Vidal, Juan Velez, and Juan DeJesus tried to rob cocaine from
what they thought was a stash house. They were charged with conspiring and
attempting to possess with intent to distribute more than five kilograms of cocaine,
see 18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 846; attempting Hobbs Act robbery,
see 18 U.S.C. §§ 2, 1951(a); and one count per defendant of possessing a firearm in
furtherance of these crimes, see 18 U.S.C. § 924(c)(1)(A). Vidal pleaded guilty to all the
charges, while Velez and DeJesus pleaded guilty only to the attempted robbery and the
firearm offense.
Nos. 17‐1034, 17‐1035 & 17‐1426                                                     Page 2

       After the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551
(2015), which held that the residual clause of 18 U.S.C. § 924(e) is unconstitutionally
vague, all three defendants filed collateral attacks under 28 U.S.C. § 2255. They
contended their firearm convictions under § 924(c) were unsound because attempted
Hobbs Act robbery qualifies as a predicate “crime of violence” only under that statute’s
residual clause, which mirrors the unduly vague clause in Johnson. Accord United States
v. Davis, 139 S. Ct. 2319 (2019) (later extending Johnson to invalidate as unduly vague
§ 924(c)’s residual clause). But the district court denied the motions on the ground that,
even if § 924(c)’s residual clause is unconstitutionally vague, attempted Hobbs Act
robbery qualifies as a “crime of violence” under the statute’s elements clause,
see 18 U.S.C. § 924(c)(3)(A), which suffers from no vagueness problem.
       The defendants timely appealed, and this court consolidated the cases. Velez and
DeJesus filed a joint brief challenging the merits of the district court’s decision.
Meanwhile, Vidal’s counsel filed a motion invoking Anders v. California, 386 U.S. 738
(1967), asserting that Vidal’s appeal was frivolous. This court observed that under Lavin
v. Rednour, 641 F.3d 830 (7th Cir. 2011), instead of an Anders‐style motion Vidal’s
attorney should have filed a motion to vacate the certificate of appealability.
Nonetheless the court decided to construe counsel’s filing as a Lavin motion and take it
with the cases. The court further allowed Vidal an opportunity to respond, which he
did. Vidal also moved this court to appoint new counsel, another motion taken with the
cases.
       On appeal Velez and DeJesus contend attempted Hobbs Act robbery is not a
crime of violence under § 924(c); Vidal’s pro se response brief makes essentially the
same argument. But their position is foreclosed by this court’s recent decision in
United States v. Ingram, No. 19‐1403 (7th Cir. Jan. 17, 2020). In that case, we held that
attempted Hobbs Act robbery is a predicate “crime of violence” under § 924(c) based on
our decisions in Hill v. United States, 877 F.3d 717, 719 (7th Cir. 2017), and United States
v. D.D.B., 903 F.3d 684, 691–93 (7th Cir. 2018). Ingram’s holding is consistent with the
Eleventh Circuit’s similar conclusion in United States v. St. Hubert—the only other
appellate opinion we found that has ruled on this issue. 909 F.3d 335, 351–53 (11th Cir.
2018), cert. denied, 139 S. Ct. 1394 (2019), abrogated in part on other grounds by Davis,
139 S. Ct. at 2336. We decline to reconsider a question we have decided so recently, nor
have we been asked to here.
      We therefore AFFIRM the district court’s judgments with respect to Velez and
DeJesus; GRANT counsel’s motion to vacate Vidal’s certificate of appealability; and
Nos. 17‐1034, 17‐1035 & 17‐1426                                              Page 3

DENY Vidal’s motion to appoint new counsel because he has no non‐frivolous
argument to raise.